Citation Nr: 1439164	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle sprain (left ankle disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine (lumbar spine disability) prior to September 21, 2011 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2008 with subsequent service in the Army Reserve.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans (VA) Regional Office (RO) in Waco, Texas, which granted service connection for left ankle and lumbar spine disabilities and initially assessed 10 percent and 0 percent ratings, respectively.  In a December 2008 rating decision, the RO increased the initial rating for the Veteran's lumbar spine disability to 10 percent.  In July 2012, following a remand by the Board in August 2011, the RO increased the rating for the Veteran's lumbar spine disability to 20 percent, effective September 21, 2011.

In March 2011, the Veteran testified before the undersigned Veteran's Law Judge at a travel board hearing.  A transcript of the proceeding has been associated with the claims file.

In August 2011, the Board remanded the claims to provide a VA examination and to obtain the Veteran's personnel file along with any relevant records of a Medical Board Report.  The Veteran was provided a VA examination in September 201l and the RO obtained the Veteran's complete Official Military Personnel File.  However, there is evidence of record that Medical Evaluation Board proceedings and various medical records pertaining to it were not associated with the claims file or considered by the RO prior to recertification to the Board.  Therefore, the Board finds that the RO failed to substantially comply with the remand directives, and therefore, a new remand is required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain outstanding Medical Board evaluation records and VA treatment records from 2011 to the present.

In an August 2011 remand by the Board, the RO was instructed to obtain the Veteran's personnel file and any relevant records regarding a Medical Board Review.  This review was referred to in a March 2011 Fit for Duty examination and at the Veteran's March 2011 hearing before the Board.  The March 2011 examiner recommended a medical board evaluation because of evidence of "functional impairment" that would "preclude the satisfactory performance of duty" in the Army Reserve.  It was indicated the Veteran could not wear combat boots, could not participate in physical training and would not be fit for deployment.  

Following the remand, the RO obtained the Veteran's personnel file which did not include Medical Board records because such evaluation was still pending.  However, evidence suggests that during the appeal period and prior to the RO's reconsideration of the claims in July 2012, records became available.  The only one of these records appearing in the claims file is the VA Form 21-0819 (VA/DOD Joint Disability Evaluation Board Claim) received June 13, 2011.  The claim was related to the Veteran's ankle disability and was subsequently developed.  The records of such development are not in the claims file and were not considered by the RO.

At the least, these records include DES/DVA examinations administered on June 22, 2011 and on June 24, 2011, a Medical Evaluation Board Narrative Summary dated October 19, 2011, a Physical Disability Evaluation System (PDES) Commander's Performance and Functional Statement dated March 2, 2012 and Physical Evaluation Board Proceedings, dated May 3, 2012.  The Board finds that because this evidence was requested by the Board in its prior remand and was not considered by the RO prior to the July 2012 supplemental statement of the case,  the claims are not fully ready for review and pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the appeal must be remanded.  On remand, the RO must associate the Medical Board records with the claims file and consider those records prior to readjudciation. 

As to the Veteran's low back disability, an August 2012 Deferred Rating Decision seems to suggest that one of the DES examinations might contain evidence supporting an increased rating for the Veteran's lumbar spine condition prior to September 21, 2011.  The examination was not considered by the RO prior to its July 2012 supplemental statement of the case.  Thus, the Board finds that both increased rating claims, for the ankle and the back, must be remanded for further development and to ensure that all relevant records are associated with the claims file for review by the RO and the Board.

Finally, VA treatment records dated later than January 2011 do not appear in the claims file that is before the Board, either in paper form or electronic form on Virtual VA or on VBMS.  On remand, the RO must associate all recent VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records from 2011 to the present with the claims file.

2.  Obtain records pertaining to the Veteran's Medical Board evaluation and associate them with the claims file, including, but not limited to, the following:

a) DES/DVA examinations administered June 22, 2011 and June 24, 2011

b) Medical Evaluation Board Narrative Summary, dated October 19, 2011

c) Physical Disability Evaluation System (PDES) Commander's Performance and Functional Statement, dated March 2, 2012

d) Physical Evaluation Board Proceedings, dated May 3, 2012

The RO must ensure that all records relevant to the Medical Board evaluation are properly associated with the claims file so as to be in full compliance with this remand directive.

3.    Following the above development, the RO should readjudicate the claim, to include considering the more recent VA treatment records and the Medical Board evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


